Citation Nr: 1201394	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-43 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to December 4, 2009, and a rating higher than 20 percent since.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This appeal to the Board of Veterans' Appeals (BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2007, the Veteran filed a claim for an increased rating for his bilateral (i.e., right and left ear) hearing loss disability - which, at the time, was rated as noncompensable, meaning as 0-percent disabling.  In January 2008, the RO confirmed and continued this rating, and he appealed the decision to the Board.

In December 2009, during the pendency of his appeal, the RO increased the rating for his bilateral hearing loss from 0 to 20 percent as of December 4, 2009, the date of a VA audiological examination showing a worsening of this disability.  The RO therefore has "staged" this rating to compensate him for this variance.  See Hart v. Mansfield, 21 Vet.App 505 (2007).  He since has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability unless and until he expressly indicates otherwise).  So the issue now on appeal is whether he was entitled to a compensable rating, meaning a rating higher than 0 percent, prior to December 4, 2009, and whether he has been entitled to a rating higher than 20 percent since.

In his October 2009 substantive appeal (on VA Form 9), the Veteran requested a hearing before a Member (Veterans Law Judge) of the Board.  38 C.F.R. §§ 20.700, 20.704 (2011).  In a June 2011 letter, he was informed that a videoconference hearing at the RO before the Board had been scheduled for September 26, 2011.  He failed to report for the hearing, however, so it was not held.  He has not offered any explanation or good cause for his failure to report for his hearing or asked to reschedule the hearing, so the Board deems his hearing request withdrawn.  38 C.F.R. § 20.704(d).

This claim for a higher rating for the bilateral hearing loss, however, requires further development before being decided on appeal.  So the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran needs to be reexamined to reassess the severity of his bilateral hearing loss since his most recent VA audiological examination was in December 2009, so more than two years ago.  Reexamination is particularly necessary since he asserts that he has received additional treatment since then and that his hearing loss has worsened since that VA examination.  See Olsen v. Principi, 3 Vet.App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 623 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet.App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet.App. 121 (1991). 

This additional examination is also needed to determine the functional effects of this disability, both in terms of occupational functioning and day-to-day activities. See Martinak v. Nicholson, 21 Vet.App. 447, 455-56 (2007).  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10.



For VA rating purposes, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85(a).  It must be conducted by a state-licensed audiologist, must include a controlled speech discrimination test (Maryland CNC), also a pure tone audiometry test, and must be performed without the use of hearing aids.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  With any necessary authorization, obtain all pertinent medical evaluation or treatment records that are not duplicates of those already in the claims file, including, but not limited to, those at the VA Outpatient Treatment Center in Baton Rouge, Louisiana.

2.  Upon receipt of all additional records, schedule another VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss.

The claims file, including a complete copy of this remand, and must be made available to and reviewed by the examiner for the pertinent medical and other history. 

The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability, both in terms of his occupational functioning and day-to-day activities.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 



3.  Then readjudicate this claim for higher ratings for the bilateral hearing loss, both prior to and since December 4, 2009, in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


